                                          Case 4:14-cr-00030-JST Document 325 Filed 04/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 14-cr-00030-JST-1
                                                       Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION TO
                                                 v.                                       REOPEN TIME TO FILE APPEAL
                                   9

                                  10     MARCUS BELTON,                                   Re: ECF No. 323
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant’s request to reopen the time to file an appeal pursuant to

                                  14   Federal Rule of Appellate Procedure 4(a)(6). ECF No. 323. The Court will grant the request.

                                  15          On September 26, 2019, the Court denied Defendant’s motion to vacate, set aside, or

                                  16   correct his sentence. ECF No. 316. The Court entered judgment in favor of the government on

                                  17   October 4, 2019 and served that judgment on Defendant, who is pro se and incarcerated at

                                  18   Lompoc federal prison. ECF No. 317. The docket entry for the order denying the motion,

                                  19   however, does not include a certificate of service. ECF No. 316. On November 20 and December

                                  20   11, 2019, Defendant requested an updated docket sheet. ECF Nos. 318, 319. On January 24,

                                  21   2020, he sought a writ of mandamus from the Ninth Circuit directing this Court to issue an order

                                  22   on his habeas motion. ECF No. 320. The Ninth Circuit denied the petition on February 26, 2020,

                                  23   noting that this Court had issued an order denying Defendant’s habeas motion and entered

                                  24   judgment in October. ECF No. 322.

                                  25          Defendant filed the instant motion on March 17, 2020, arguing that he never received

                                  26   notice of the habeas order or accompanying judgment and only learned of their issuance when the

                                  27   Ninth Circuit denied his mandamus petition. ECF No. 323. Defendant requests that the Court

                                  28   reopen the time to file an appeal pursuant to Federal Rule of Appellate Procedure 4(a)(6). Id. The
                                           Case 4:14-cr-00030-JST Document 325 Filed 04/14/20 Page 2 of 2




                                   1   government did not file a response.

                                   2             Rule 4(a)(6) allows the district court to reopen the time to file an appeal for a period of 14

                                   3   days after the date when its order to reopen is entered if the following three conditions are

                                   4   satisfied: (1) the moving party did not receive notice under Federal Rule of Civil Procedure 77(d)

                                   5   of the entry of the judgment or order sought to be appealed within 21 days after entry; (2) the

                                   6   motion is filed within 180 days after the judgment or order is entered or within 14 days after the

                                   7   moving party receives notice under Federal Rule of Civil Procedure 77(d)1 of the entry, whichever

                                   8   is earlier; and (3) no party would be prejudiced. Fed. R. App. Proc. 4(a)(6). Relief from the

                                   9   expiration of the time to appeal may not be sought after the 180-day period in Rule 4(a)(6) has

                                  10   expired. See In re Stein, 197 F.3d 421, 425 (9th Cir. 2000).

                                  11             Defendant has satisfied all three conditions. First, Defendant did not receive notice of the

                                  12   Court’s September 26, 2019 order denying his habeas petition within 21 days after entry.2
Northern District of California
 United States District Court




                                  13   Second, he filed the instant motion 173 days after that order was entered. Third, given the

                                  14   government’s lack of opposition, the Court finds that no party would be prejudiced.

                                  15             Accordingly, the Court GRANTS Defendant’s request and REOPENS the time to file an

                                  16   appeal.

                                  17             IT IS SO ORDERED.

                                  18   Dated: April 14, 2020
                                                                                           ______________________________________
                                  19
                                                                                                         JON S. TIGAR
                                  20                                                               United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                         Rule 77(d) of the Federal Rules of Civil Procedure provides that “[i]mmediately after entering an
                                       order or judgment, the clerk must serve notice of the entry, as provided in Rule 5(b), on each party
                                  27   who is not in default for failing to appear [and] record the service on the docket.” Fed. R. Civ. P.
                                       77(d). Rule 5(b) of the Federal Rules of Civil Procedure provides for service by mail, among
                                  28   other options. Fed. R. Civ. P. 5(b).
                                       2
                                         The Court served notice of the order on Defendant on April 8, 2020. ECF No. 324.
                                                                                          2
